Citation Nr: 1608551	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cause of death.

2. Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1952 to June 1976.  The appellant is the Veteran's surviving spouse.  His military decorations include the Bronze Star Medal, Army Commendation Medal, National Defense Service Medal, Korean Service Medal, Vietnam Service Medal, Vietnam Cross of Gallantry with Palm, Vietnam Campaign Medal with 60 device, United Nations Service Medal, Combat Infantry Badge, Parachute Badge, and the Meritorious Service Medal.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The decision of reopening the claim for service connection for cause of death is set forth below.  The remaining issue listed on the title page is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for cause of death.


CONCLUSION OF LAW

The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for cause of death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim. 

Given the favorable disposition of request to reopen the claim for service connection for cause of death, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Merits of the Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.

Here, in a May 1999 rating decision, the RO denied the Appellant's original service connection claim for cause of death.  At the time, the claims file consisted of the Veteran's service treatment records (STRs), hospital report from William Beaumont Army Medical Center and the Veteran's death certificate.  Although the STRs showed that the Veteran had recto sigmoid polyps removed during service, the RO denied the claim, finding that the service treatment records were negative for any diagnosis for a carcinoma in service and no evidence of a diagnosis within one year of service discharge.  The Appellant did not appeal the May 1999 denial of service connection for cause of death and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2015).

Thereafter, in May 2011, the Appellant sought to reopen her service connection claim for cause of death.  The Appellant states that the Veteran was improperly treated in-service for polyps on his colon, and that the inadequate treatment was the direct cause of his colon cancer, which was his cause of death.  See March 1973 Service Treatment Records.

Upon review of the entire record, the Board finds that the appellant's statement is new to the extent that she has presented argument supported by evidence which had not previously been considered by the RO.  Furthermore, her statements are material as they are presumed credible.  Accordingly, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Board finds that the evidence received since the prior final rating decision is both new and material, and that the claim of service connection for cause of death may be reopened. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for cause of death is reopened.


REMAND

A remand is necessary for additional evidentiary development.

No VA medical opinion has been obtained regarding the appellant's claim for service connection for the cause of the Veteran's death.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but: (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).

The current record documents that the Veteran's official cause of death was adenocarcinoma of the transverse colon with diffuse peritoneal carcinomatosis.  See Certificate of Death, May 1996.  The record also shows that prior to his death, the Veteran was diagnosed with metastatic colon cancer with peritoneal carcinomatosis in March 1996. See March 1996 William Beaumont Army Medical Center Treatment record.

The Appellant asserts that the occurrence of polyps heightened the risk of the Veteran developing colon cancer, and that the Veteran's inadequate treatment in service for polyps on his colon was the direct cause of his colon cancer, which resulted in his death.  See November 2011 Statement in Support of Claim

Based on the foregoing, the Board finds that a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's cause of death.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a colon and rectal surgeon to determine whether or not the Veteran's cause of death was related to his period of service.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination. 

After reviewing the claims file, the VA examiner should offer the following opinions:

a) Whether it is at least likely as not (i.e., 50% or greater probability) that the Veteran's adenocarcinoma of the transverse colon with diffuse peritoneal carcinomatosis is consistent with the known natural history of the Veteran's in-service recto sigmoid polyps?

*The examiner should note the Veteran's March 1973 in-service removal of recto sigmoid polyps, which were diagnosed as hyperplastic mucosal polyps.  The examiner should also note that the Veteran was diagnosed with metastatic colon cancer with peritoneal carcinomatosis in March 1996, and died from this disease in May 1996.

b) Does the Veteran's March 1973 in-service treatment of the removal of recto sigmoid polyps, diagnosed as hyperplastic mucosal polyps identify a condition that if properly treated would have prevented the later development of adenocarcinoma of the transverse colon with diffuse peritoneal carcinomatosis?

*The examiner should note the Veteran's March 1973 in-service removal of recto sigmoid polyps, which were diagnosed as hyperplastic mucosal polyps.  The examiner should also note that the Veteran was diagnosed with metastatic colon cancer with peritoneal carcinomatosis in March 1996, and died from this disease in May 1996.

Note: If the examiner concludes that there is insufficient information to provide an opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the claimed condition. 
 
2. Then, readjudicate the issue on appeal.  If the benefit 
 remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


